Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park, US 2005/0233521.
	Park shows the invention as claimed including a nonvolatile storage element comprising:
	A charge holding region 121; and
	An insulator 140 surrounding an entire surface of the charge holding region and having halogen distributed in at least one part of a region surrounding the entire surface (see figs. 2F-2H and paragraphs 0018-0029).
	Concerning claim 2, note that the halogen is distributed to surround the entire surface (see fig.2H).
	With respect to claim 3, note that inherently the charge storing region has a charge inlet for injecting a charge.
	Concerning claim 4, note that the halogen element is fluorine (paragraph 0022).
	Regarding claim 8, the storage element comprises: a gate region holding the charge holding region and the insulator; a drain region formed in one or both sides of a lower portion of the gate region; and a source region formed in another one of the sides (see region 160 in fig. 2H).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2005/0233521.
Park is applied as above but does not expressly disclose the particular concentration of the halogen in the layer. However, a prima facie case of obviousness exists because Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 

Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong, US 2003/0206440 in view of Park, US 2005/0233521.
Wong shows the invention substantially as claimed including an analog nonvolatile storage element comprising: a charge holding region; and an insulator surrounding an entire surface of the charge holding region.
Wong does not expressly disclose an insulator surrounding an entire surface of the charge holding region and having halogen distributed in at least one part of a region surrounding the entire surface. Park discloses an insulator surrounding an entire surface of the charge holding region where the insulator comprises a halogen such as fluorine. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wong so as to comprise the claimed halogen containing insulating material because in such a way an additional oxide layer overlying the charge storage layer will be prevented from being thickened.
Regarding claim 10, note that two or more of the storage elements (310A, 310B) are connected in series with a voltage output terminal (see, for example, fig. 3 and its description).
With respect to claim 11, note that nonvolatile storage elements with negative and positive threshold voltages can be used (see abstract).
Concerning claim 12 and the concentration of halogen in the nonvolatile storage elements, a prima facie case of obviousness exists because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	With respect to claim 13, note that Wong also discloses:  a second control gate region electrically connected to a first control gate region having the charge holding region 240A and the insulator of a first nonvolatile storage element which is the nonvolatile storage element; a second charge holding region 240B electrically connected to a first charge holding region which is the charge holding region of the first nonvolatile storage element; and a gate insulating film formed in contact with the second charge holding region, wherein a charge inlet provided in the first nonvolatile storage element is formed in a region not in contact with a current route formed in the second nonvolatile storage element (see, for example, figs. 2A-2B and their descriptions).
	With respect to claims 14-16 and the dimensions of the storage element, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Concerning claims 17 and 19 with respect to halogen concentration, a prima facie case of obviousness exists because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 18, the combination of the Wong and Park references discloses the claimed storage elements in series combined with a halogen.
With respect to dependent claim 20, note that the halogen of Park is distributed to surround the entire surface of the storage elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prall et al., US 2012/0132979 discloses a floating gate comprising halogen atoms (see claims 51-52), Chen et al., US 2019/0165180 discloses a floating gate or control gate oxide with fluorine (see paragraph 0041), and Wu et al., US 2005/0287740 discloses exposing a floating gate to fluorine (see claims 5, 16, and 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 13, 2021								/RICHARD A BOOTH/                                                                                                                                 Primary Examiner, Art Unit 2812